                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Matthew F. Lassiter                                               Docket No. 5:15-CR-367-1H

                              Petition for Action on Supervised Release

COMES NOW Keith W. Lawrence, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Matthew F. Lassiter, who, upon an earlier plea of
guilty to Count 1- Possession of a Firearm by a Felon, in violation of 18 U.S.C. § 922(g)(1),18 U.S.C. §
924(a)(2) and Count 2- Possession of a Quantity of Marijuana, in violation of 21 U.S.C. § 844, 21 U.S.C. §
844(a), was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on August 10,
2016, to the custody of the Bureau of Prisons for a term of 58 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 36 months.

Matthew F. Lassiter was released from custody on March 20, 2020, at which time the term of supervised
release commenced. On August 21, 2020, as a result of the defendant testing positive for marijuana and
cocaine on August 12, 2020, a Violation Report was forwarded to the court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On September 8, 2020, the defendant submitted a urine specimen which tested positive for
marijuana and cocaine. On September 15, 2020, he was confronted with the results and the defendant signed
an admission of drug use. Furthermore, the defendant admitted that he last used both substances on
September 7, 2020. As a sanction for this conduct and to deter future drug use, we would respectfully
recommend that his supervision be modified to include 90 days of curfew with GPS monitoring. We will
continue to monitor his drug use through the Surprise Urinalysis Program and have increased his substance
abuse treatment. Currently, the defendant and his substance abuse counselor are attempting to place him in
an inpatient-treatment program. If the defendant is admitted to an inpatient-treatment program, we
respectfully request the court to allow our office to install the location monitoring equipment upon his
release from inpatient treatment. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      90 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: GPS monitoring and abide by all
      program requirements, instructions and procedures provided by the supervising officer. If the
      defendant is admitted to an inpatient-treatment program, the location monitoring equipment will be
      installed upon his release from that program.




               Case 5:15-cr-00367-H Document 55 Filed 09/18/20 Page 1 of 2
Matthew F. Lassiter
Docket No. 5:15-CR-367-1H
Petition For Action
Page 2


Except as herein modified, the judgment shall remain in full force and effect.

                                                     I declare under penalty of perjury that the foregoing
                                                     is true and correct.


                                                     /s/ Keith W. Lawrence
                                                     Keith W. Lawrence
                                                     Senior U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2538
                                                     Executed On: September 17, 2020

                                       ORDER OF THE COURT

                               18th
Considered and ordered this _________              September
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




                Case 5:15-cr-00367-H Document 55 Filed 09/18/20 Page 2 of 2
